ROUSE, J.
This was an action instituted before a justice of the peace by appellee against appellants, to recover a balance on an account of $68.80. Judgment was rendered thereon in favor of appellee for said sum of $68.80, and for the costs of the suit, amounting to and taxed at $24.40; making a total of $93.20. From said judgment appellants appealed the case to the district court of Pima County, and on a trial anew therein a jury returned a verdict for $68.80, and a judgment was duly entered thereon in favor of appellee for $68.80, and for costs, and the coste, were taxed at $61.30. The appellee asks that the appeal be dismissed, for the reason that this court has no jurisdiction of Hie ease. Paragraph 1452 of the Revised Statutes of 1887 is as follows: “1452 (Sec. 60). Any party to a final judgment in the justice’s court may appeal therefrom to the district court, where such judgment, or the amount in controversy, shall exceed twenty dollars, exclusive of costs, and in such other cases as may be expressly provided by law.” The district court had no original jurisdiction of this case, for the reason that the amount was less that one hundred dollars. The only way, therefore, that this case could be heard in the district court was through an appeal from the justice’s court. Paragraph 602 (sec. 3) and paragraph 603 (sec. 4) of the Revised Statutes define the jurisdiction of the district courts, and are as follows: Paragraph 602 (see. 3): “Their original jurisdiction shall extend to all civil cases where the amount exceeds one hundred dollars, exclusive of interest.” Paragraph 603 (sec. 4): “The appellate jurisdiction of these courts shall extend to hearing upon appeal: ... 1. All actions from courts of justices of the peace which shall be returned therein agreeably to law.” It is also provided that coses brought up to said district courts by appeal, etc., shall be tried de novo. Rev. *165Stats., par. 760, sec. 12. The jurisdiction of the supreme court, as fixed by the statute, is as follows: Paragraph 592 (see. 2): “The supreme court shall have appellate jurisdiction in all cases where the matter in dispute exceeds one hundred dollars.” Paragraph 593 (sec. 3):“ ... To review upon appeal: . . . 1st. A judgment in an action or proceeding commenced in the district court, when the matter in dispute exceeds two hundred dollars, ... or brought into that court from another court.” Thtis it will be observed that no appeal will lie from a justice court to the district court, unless the amount in controversy exceeds twenty dollars, exclusive of costs; and that no appeal from a case commenced in a justice court will lie from the judgment of the district court unless the judgment exceeds one hundred dollars; that the appellate jurisdiction of the supreme court is limited to cases originating in the district court where the amount exceeds two hundred dollars. Hence the jurisdiction of the supreme court depends upon two different amounts, viz.: First, in cases originating in justices’ courts, and appealed therefrom to the district court, where the amount of the judgment of the district court exceeds one hundred dollars; and second, in cases commenced in the district court, where the amount exceeds two hundred dollars. Paragraph 846 of the Revised Statutes—which is as follows: “846 (Sec. 198). An appeal or writ of error may be taken to the supreme court from any final judgment of the district court rendered in civil cases,”—must be construed to give the right of appeal in cases within the jurisdiction of the supreme court, and not otherwise. History Co. v. Dougherty, 3 Ariz. 387, 29 Pac. 649, is disapproved. The amount in controversy in this case being less than one hundred dollars, the motion to dismiss the appeal is sustained.
Baker, C. J., and Hawkins, J., concur.